Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zlatanovici et al. (United States Patent US 8205182), hereinafter Zlatanovici.

Regarding claim 1, Zlatanovici teaches a circuit signal skew adjusting method, comprising: 
providing a controller to perform: dividing, according to a netlist of a circuit, the circuit to generate a plurality of circuit partitions based on each of a plurality of clock signals; (Col. 3 Lines 60-63 “the registers of the circuit are partitioned based on their location, timing and connectivity information into clock partitions that may differ from partitions used in logic synthesis, placement and routing.” Col. 12 Lines 15-18 “1) A distance between clock sinks inside each partition is such that a worst case skew of an intra-partition clock distribution network is less than or equal to the maximum local skew design parameter I.” Lines 35-37 “2) The number of clock sinks in each partition is bounded to be less than or equal to a maximum clocks sink number design parameter Cmax.” The registers of the circuit are partitioned, which is interpreted as dividing the circuit according to a netlist of a circuit. Furthermore, clock signals are distributed to all the registers in the circuits, which is partitioned and to minimized skew. Thus, a plurality of circuit partitions are generated based on each of a plurality of clock signals.)
grouping the plurality of circuit partitions respectively to obtain a plurality of circuit groups; (Col. 3 Lines 60-63 “the registers of the circuit are partitioned based on their location, timing and connectivity information into clock partitions that may differ from partitions used in logic synthesis, placement and routing.” Col. 18 Lines 24-25 “At block 1504, clock partitions of the plurality of clock partitions are evaluated to determine neighboring partitions.” Col. 18 Lines 47-48 “At block 1602, the physical positions of pairs of clock partitions are analyzed.” For partitions of the clock sinks, the neighboring partitions are further analyzed. Thus, the neighboring partitions of plurality of partition is interpreted as grouping the plurality of circuit partitions, which further obtain plurality of neighboring partitions or a plurality of circuit groups.)
identifying an adjacent state of a layout area of the plurality of circuit groups; and adjusting a skew value of each of the plurality of circuit groups according to the adjacent state. (Col. 4 Lines 59-67 “The clock distribution network 1300, including the global clock routing 1305, the local clock routing 1315 in each 60 partition, the deskew circuits and the phase detectors 116, is synthesized so that local or intra-partition clock skew of the local clock routing 1315 within the boundaries of each partition is less than a maximum local skew design parameter/selected by an integrated circuit design engineer and the clock 65 skew between neighboring partitions is less than a guard band design parameter g.” Col. 11 Lines 56-64 “The amount of accumulated skew may be determined from the partition graph 650. The accumulated clock skew path begins in partition 604, traverses edge 653, partition 601, edge 652, partition 602, edge 651, and finally partition 603 along the partition graph 650. To minimize clock skew 60 between the clocks at the respective source and destination registers of the data path, the partitioning may be re-evaluated with the source register and destination register being placed in closer partitions with fewer partition boundaries to cross.” Col. 8 Lines 30-33 “At block 1506, a partition graph may be formed of the plurality of partitions. This indicates neighboring partitions by edges in the graph and facilitates evaluating clock skew for critical data paths to avoid race conditions.” Lines 34-36 “At block 1508, the integrated circuit is analyzed using a timing analysis tool and the timing slack for a plurality of critical data paths is determined.” In order to determine the skew, the partitioning of registers are considered based on the location, connectivity and timing information, which is interpreted as identifying an adjacent state of a layout area of the plurality of circuit groups. Based on the adjacent state, which is partitioning of the registers based on the location, connectivity and timing information, the accumulated skew is determined, which further determines placement of phase detectors to adjust skew.)
wherein the step of grouping the plurality of circuit partitions respectively to obtain the plurality of circuit groups comprises: establishing a corresponding partition tree for each of the circuit partitions, (A partition tree for each of the circuit partitions is interpreted as a clock distribution network for each partition. As shown in Fig. 1C, 6A, 12, and 13, the clock sinks or registers for each partition are established or set up for the clock distribution.) wherein the partition tree has a plurality of branch nodes. (Furthermore, as shown in Fig. 12 and 13, each partition has plurality of clock sinks connected with various levels to distribute clock signals.)
However, Zlatonvici does not teach a plurality of branch nodes at bottom among the plurality of branch nodes respectively record a plurality of values, each of the values represents the number of control registers or power consumption of the control registers corresponding to each of the branch nodes; and grouping the plurality of branch nodes based on uniformity of a sum of multiple group values of the plurality of circuit groups according to a partition algorithm.
Shih teaches a plurality of branch nodes at bottom among the plurality of branch nodes respectively record a plurality of values, ([0029] “The clock-tree structure 10 has a branch-number plan (BNP) that is designed in non-increasing order represented by BNP=B(216)=<b1, b2, b3, b4, b5, b6> = <3, 3, 3, 2, 2, 2>, where b1 represents a branch number in a first level 11 of the clock-tree structure 10, b2 a branch number of each node in a second level 12 of the clock-tree structure 10, b3 a branch number of each node in a third level 13 of the clock-tree structure 10, b4 a branch number of each node in a fourth level 14 of the clock-tree structure 10, b5 a branch number of each node in a fifth level 15 of the clock-tree structure 10, and b6 a branch number of each node in a sixth level 16 of the clock-tree structure 10.” [0053] “In addition, in step S703 the method 700 further comprises the following steps. The total sink set are divided (N-2) times sequentially into a plurality of clusters according to the factors corresponding to the first level to the (N-1) th level, such that a number of clusters of the each level tis equal to a branch number of the each level, and all clusters of the each level have equal sinks.” Branch number for each level represent the number of node or clusters at the level in the clock-tree structure. Furthermore, the last number of the branch number plan represents the bottom among the plurality of branch nodes. At the bottom of the clock tree, clusters at the same level have equal sinks based on the branch number, which is used to generate the clock tree from the bottommost level.)
each of the values represents the number of control registers or power consumption of the control registers corresponding to each of the branch nodes; ([0029] “The clock-tree structure 10 has a branch-number plan (BNP) that is designed in non-increasing order represented by BNP=B(216)=<b1, b2, b3, b4, b5, b6> = <3, 3, 3, 2, 2, 2>, where b1 represents a branch number in a first level 11 of the clock-tree structure 10, b2 a branch number of each node in a second level 12 of the clock-tree structure 10, b3 a branch number of each node in a third level 13 of the clock-tree structure 10, b4 a branch number of each node in a fourth level 14 of the clock-tree structure 10, b5 a branch number of each node in a fifth level 15 of the clock-tree structure 10, and b6 a branch number of each node in a sixth level 16 of the clock-tree structure 10.” [0053] “a number of node region of the (N-2)th level is equal to a node number of the (N-2)th level; and the above steps are iterated with respect to all node regions corresponding to the each level from the bottommost level, to obtain node regions corresponding to the each level sequentially, and a position of each node of the each level and a branch length corresponding to each node are embedded according to the node regions.” [0040] “As shown in FIG. 4A, each of b1 clusters (i.e., three clusters), which is generated by dividing in a second level, has b2 sinks (i.e., two sinks).” As discussed above, the branch number at the bottom corresponds or represents the number of sinks on each node or cluster at the bottom. Furthermore, as discussed above, in Col. 3 Lines 19, Zlatonvicit teaches clock sinks as registers of circuits ) and 
grouping the plurality of branch nodes based on uniformity of a sum of multiple group values of the plurality of circuit groups according to a partition algorithm. ([0028] “A clock tree is established to have a symmetrical structure, in which nodes in the same level have approximately the same number of branches, routing lengths and inserted buffers.” Based on the branch number, the clock tree is grouped into plurality of nodes that include plurality of clock sinks. As discussed above, a partition algorithm is interpreted as a process to perform partition of the clock distribution system, such as a clock tree. Shih teaches a process to generate a clock tree based on the sum of the nodes at each level and the clock sinks, which are distributed equally among clusters or nodes at the bottom level.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zlatanovici by incorporating the teaching of Shih to establishing each of the values that represents the number of control registers or power consumption of the control registers corresponding to each of the branch nodes and grouping the plurality of branch nodes based on uniformity of a sum of multiple group values of the plurality circuit groups. They are all directed toward clock distribution network to minimize the clock skew. Furthermore, Shih discloses a symmetrical clock-tree structure of the clock sinks. Zlatanovici also discloses dividing clock sinks into a plurality of partitions and minimizing local clock skew using analysis of the neighboring partitions. As discussed above, Zlatanovici further discloses the clock sinks are registers of circuits. As recognized by Shih, in general, a model having a high accuracy to estimate clock skew may obtain less clock skew, in the cost of longer synthesizing time, which are not qualified to address the high accuracy required in high-speed ships and affects the convergence time of a whole chip design flow. ([0005]) On the contrary, a compact timing model may speed up synthesizing, but cause the synthesized clock to suffer severe clock skew. ([0006]) Thus, by grouping the registers or clock sinks of the circuit according to a predetermined fan-out constraint that is maximum fan-out number of each node of the clock-tree structure for the bottommost approach, the symmetric contribution of sinks at the bottom level, which is indicated as the number of clusters at each level and sinks at the bottom level, groups the equal number of sinks with equal length to minimize the skew and improve tolerance of a clock-tree structure with respect to process variation without sacrificing errors caused by using timing models. ([0008]-[00011]) Therefore, it would be advantageous to incorporate the teaching of Shih to establishing each of the values that represents the number of control registers or power consumption of the control registers corresponding to each of the branch nodes and grouping the plurality of branch nodes based on uniformity of a sum of multiple group values of the plurality circuit groups to minimize the skew and improve tolerance of a clock-tree structure with respect to process variation without sacrificing errors caused by using timing models.

Regarding claim 2, Zlatanovici in view of Shih teaches all the limitations of the adjusting method according to claim 1, as discussed above.
Zlatanovici, as modified above, further teaches wherein the circuit is divided according to a clock signal network of the netlist of the circuit to generate the plurality of circuit partitions. (Col. 10 Lines 22-29 “In order to synthesize the distributed clock de-skewing circuitry, the registers of the circuit (i.e., the clock sinks) may be partitioned based on their location, connectivity and timing information as is described further herein. A partition graph may be generated to represent the neighboring relationships between the partitions to determine placement of phase detectors.” The registers in the circuits are partitioned. Furthermore, “for each partition, a clock distribution network is synthesized using a clock tree synthesis tool.” (Col. 3 Lines 22-24) Col. 13 Lines 10-12 “A timing graph for the netlist of the integrated circuit may assist in determining timing slack and partitioning the clock sinks into the clock partitions.” Furthermore, a timing graph for the netlist of the integrated circuit assists in partitioning the clock sinks into the clock partitions, which is interpreted as according to a clock signal network of the netlist of the circuit to generate the plurality of circuit partitions.)

Regarding claim 3, Zlatanovici in view of Shih teaches all the limitations of the adjusting method according to claim 1, as discussed above.
Zlatanovici, as modified above, further teaches wherein the step of dividing the circuit according to the netlist of the circuit to generate the plurality of circuit partitions comprises: tracking each of the clock signals to find a plurality of branch ports, (Col. 17 Lines 25-30 “the partitioning of clock sinks is in response to signal connectivity and signal timing along critical data paths. If there is sufficient slack along a critical data path greater than the guard band, a clock sink associated therewith may be partitioned into a neighboring partition.” Connection or data path for each partition including plurality of clock sinks or registers is considered or used for partitioning.) and establishing a plurality of branch nodes of the corresponding circuit partition according to the number of control registers or power consumption of the control registers of the plurality of branch ports. (Col 18 Lines 11-13 “At block 1502, a predetermined number of clock sinks are selected in the integrated circuit within a predetermined distance of each other for each respective partition.” Each partition with data path or partition for each clock network are determined based on a predetermined number of clock sinks selected in the circuit, which is interpreted as establishing a plurality of branch nodes of the corresponding circuit partition according to the number of control registers of the plurality of branch ports.)

Regarding claim 4, Zlatanovici in view of Shih teaches all the limitations of the adjusting method according to claim 3, as discussed above.
Zlatanovici, as modified above, further teaches comparing to determine whether the number of the control registers or the power consumption of the control registers of a first branch port is greater than a predetermined threshold; (Col. 18 Lines 11-15 “At block 1502, a predetermined number of clock sinks are selected in the integrated circuit within a predetermined distance of each other for each respective partition. The predetermined number of clock sinks is less than or equal to the maximum clocks sink number design parameter C.” The predetermined number of clock sinks for each partition, which is interpreted as the number of the control registers, is selected to be less than the maximum clock sink number design parameter, which is interpreted as a predetermined threshold.) and 
when the number of the control registers or the power consumption of the control registers of the first branch port is greater than the predetermined threshold, establishing a first branch node corresponding to the first branch port. (As discussed above, when the predetermined number of clock sinks is less than the maximum clock sink number design, the partition is set up or established.)

Regarding 5, Zlatanovici in view of Shih teaches all the limitations of the adjusting method according to claim 4, as discussed above.
Zlatanovici, as modified above, further teaches tracking at least one second branch port corresponding to the first branch port; (Col. 18 Lines 11-15 “At block 1502, a predetermined number of clock sinks are selected in the integrated circuit within a predetermined distance of each other for each respective partition. The predetermined number of clock sinks is less than or equal to the maximum clocks sink number design parameter C.” As discussed above, there are plurality of partitions, which are neighboring to each other. Thus, each partition or first branch port for one partition and the second branch port for another partition, which are neighboring, are corresponded to each other.) comparing to determine whether the number of control registers or power consumption of control registers of the at least one second branch port is greater than the predetermined threshold, (For each partition, the predetermined number of clock sinks are less than the maximum clocks sink number design parameter.)
when the number of the control registers or the power consumption of the control registers of the at least one second branch port is greater than the predetermined threshold, establishing at least one second branch node corresponding to the at least one second branch port. (For each partition, the number of clock sinks are limited to be less than the maximum number of clock sinks. Thus, the second partition or the second branch port is set up or established.)

Regarding claim 7, Zlatanovici in view of Shih teaches all the limitations of the adjusting method according to claim 1, as discussed above.
Shih further teaches wherein the uniformity of the sum of the multiple group values can be obtained according to a standard deviation of the sum of the multiple group values. (A standard deviation is a measure of how dispersed the data in a relation to the mean. As discussed above, the number of sinks are distributed equally at the bottom level, which is interpreted as a standard deviation of 0.)

Regarding claim 8, Zlatanovici in view of Shih teaches all the limitations of the adjusting method according to claim 1, as discussed above.
Zlatanovici, as modified above, further teaches establishing a plurality of physical layout areas of a plurality of corresponding registers in the plurality of circuit groups in the circuit; (Fig. 1A-1C, Fig. 6A, Fig. 12) and 
executing a clustering analysis algorithm to generate multiple clusters based on the plurality of physical layout areas; (Col. 3 Lines 60-63 “the registers of the circuit are partitioned based on their location, timing and connectivity information into clock partitions that may differ from partitions used in logic synthesis, placement and routing.” An algorithm is a process of solving problems. Partitioning of the registers based on their location, timing and connectivity information, which is interpreted as generate multiple clusters based on the plurality of physical layout areas, is to solve or compute process of partition to group registers based on data, which is interpreted as a clustering analysis algorithm.) and 
establishing the adjacent state according to a distribution range of each of the multiple clusters. (Col. 10 Lines 22-29 “Neighboring Partitions for Phase Detector Placement In order to synthesize the distributed clock de-skewing circuitry, the registers of the circuit (i.e., the clock sinks) may be partitioned based on their location, connectivity and timing information as is described further herein. A partition graph may be generated to represent the neighboring relationships between the partitions to determine placement of phase detectors.” Based on the partition, the neighbors of the partitions are determined based on the boundary of partitions. Furthermore, neighboring relationships between the partitions, which is interpreted as the adjacent state according to a distribution range of each of the multiple clusters, is determined.)

Regarding claim 14, Zlatanovici in view of Shih teaches all the limitations of the adjusting method according to claim 1, as discussed above.
Zlatanovici, as modified above, further teaches adding at least one delay element to each of the plurality of circuit groups to adjust the skew value. (Col. 6 Lines 11-13 “a de-skew control circuit 114 includes a variable delay buffer with an adjustable delay and control logic to adjust the delay.”)

Regarding claim 15, the claim 15 is the apparatus claim of the method claim 1. The claim 15 does not further teach or define the limitation over the limitations recited in the rejected claim 1 above. Therefore, Zlatanovici in view of Shih teaches all the limitations of the claim 15.

Allowable Subject Matter
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claim 9 discloses the limitation “based on the adjacent state, establishing a plurality of value matrices corresponding to a plurality of reference skew values according to the plurality of maximum possible skew values and the plurality of current-time tables.” A plurality of value matrices are established corresponding to a plurality of references skew values according to the calculated maximum possible skew values and the plurality of current-time tables based on delay information of the plurality of clock signals and power information. Zlatanovici teaches adjusting the skew based on the adjacent states or the neighboring partition divided with clock sinks less than maximum local clock skew design parameter. However, Zlatanovici does not teach the plurality of current-time tables based on delay information of the plurality of clock signals and power information. Shih teaches synthesizing a clock-tree structure to distribute equal number of sinks at the bottom levels, which is set by the branch-number plan. However, Shih does not teach the plurality of current-time tables based on delay information of the plurality of clock signals and power information. Sood et al. (United States Patent US 9135375) teaches methods for construction and optimization of a clock tree plan for reduced power consumption by placing buffers and clock gates in the clock tree to optimize power and balance timing. However, Sood does not teach establishing a plurality of value matrices, based on the adjacent state, corresponding to a plurality of reference skew values according to the plurality of maximum possible skew values and the plurality of current-time tables.

Response to Arguments
Applicant’s arguments, see Remarks, filed 9/30/2022, with respect to “Discussion of Claim Rejection Under 35 U.S.C. 112” have been fully considered and are persuasive.  The rejection of claim 12 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant's arguments filed 9/30/2022 have been fully considered but they are not persuasive.
Applicant argues:
Specifically, Col. 3 Lines 60-63 of Zlatanovici teach the registers of the circuit are partitioned based on their location, timing and connectivity information into clock partitions that may differ from partitions used in logic synthesis, placement and routing. In contrast, in the application, the circuit is first divided according to the netlist of the circuit to generate the plurality of circuit partitions, and then the plurality of circuit partitions is grouped respectively to obtain the plurality of circuit groups. It can be seen that Zlatanovici merely divides the registers of the circuit and does not perform the grouping operation after dividing operation as in the application. Therefore, Zlatanovici does not further disclose the feature "identifying an adjacent state of a layout area of the plurality of circuit groups; and adjusting a skew value of each of the plurality of circuit groups according to the adjacent state".
Remarks Pages 10-11

Examiner respectfully disagree with the applicant’s argument that Zlatanovici does not further disclose the feature "identifying an adjacent state of a layout area of the plurality of circuit groups; and adjusting a skew value of each of the plurality of circuit groups according to the adjacent state." As disclosed in Col. 10 Lines 22-52, the integrated circuit 600 is partitioned into a plurality of partitions, which include clock sinks (e.g., registers of the circuits). After partitioning or dividing the circuit to generate a plurality of circuit partitions, neighboring partitions are further identified based on distance between partitions and analyzed as disclosed in Col. 18 Line 8 – Col. 19 Line 2. Thus, neighboring partitions are interpreted as circuit groups. As disclosed in Col. 18 Lines 31-33, “this indicates neighboring partitions by edges in the graph and facilitates evaluating clock skew for critical data paths to avoid race conditions.” Thus, the distance between the neighboring partitions, which is interpreted as an adjacent state of a layout area of the plurality of circuit groups, is used to evaluate clock skew and determination of re-partitioning or synthesize, place, and route clock deskew circuitry for controlling clock skew in each of the plurality of partitions for each clock source, which is interpreted as adjusting a skew value of each of the plurality of circuit groups according to the adjacent state.

	Applicant further argues:
Paragraph [0040] of Shih teaches as shown in FIG. 4A, each of clusters (i.e., three clusters), which is generated by dividing in a second level, has basinks (i.e., two sinks). The branch numbers at the bottom correspond to or represent the number of sinks on each node or cluster at the bottom. This content does not disclose the feature "grouping the plurality of branch nodes based on uniformity of a sum of multiple group values of the plurality of circuit groups according to a partition algorithm".
Remarks Page 11

Examiner respectfully disagrees with applicant’s arguments that this content does not disclose the feature "grouping the plurality of branch nodes based on uniformity of a sum of multiple group values of the plurality of circuit groups according to a partition algorithm.” Shih discloses that each node has an equal number of branches and is connected via the branches to nodes of a next level. Thus, a number of nodes of the each level is equal to a total branch number of a previous level to each level, which is interpreted as a sum of multiple group values of the plurality of circuit groups [0015] and [0029]-[0033]. Furthermore, since Shih discloses symmetrical clock-tree structure, nodes at the same level has equal number of branches at the previous or lower level of the clock tree, which is interpreted as uniformity of a sum of multiple group values of the plurality of circuit groups. Thus, grouping the plurality of branch nodes is based on the equal number of branches for the previous level, which is interpreted as uniformity of a sum of multiple group values of the plurality of circuit groups, as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.K./            Examiner, Art Unit 2187    

/JAWEED A ABBASZADEH/            Supervisory Patent Examiner, Art Unit 2187